Citation Nr: 1757119	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 40 percent for a bilateral hearing loss disability.

3.  Entitlement to an effective date earlier than June 23, 2014 for the award of service connection for PTSD.

4.  Entitlement to an effective date earlier than June 23, 2014 for the award of service connection for a bilateral hearing loss disability.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or housebound.

6.  Entitlement to special monthly pension (SMP).


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to December 1945. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2015 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) was raised by the Veteran in a claim dated May 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a statement dated May 2017, the Veteran requested a personal hearing before a RO Decision Review Officer (DRO) as to his claims on appeal.  The Veteran has a right to a hearing.  38 U.S.C. § 7107(b); 38 C.F.R. §§ 3.103(c), 20.700.  DRO hearings are scheduled by and held at the RO.  As such, the Board finds that remand is warranted in order for the Veteran to be afforded a DRO hearing at the RO. 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a DRO at the  RO in Portland, Oregon.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims folder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





